UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK In re Eastman Kodak Company Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 CORPORATE MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 x Bank Account Information MOR-1a x Copies of bank statements x Cash disbursements journals x Statement of Operations (Income Statement) MOR-2 x Balance Sheet MOR-3 x Status of Post-petition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt x Copies of tax returns filed during reporting period x Summary of Unpaid Post-petition Debts MOR-4 x Listing of Aged Accounts Payable x Accounts Receivable Reconciliation and Aging MOR-5 x Taxes Reconciliation and Aging MOR-5 x Payments to Insiders and Professionals MOR-6 x Post-petition Secured Notes Adequate Protection Payments MOR-6 x Debtor Questionnaire MOR-7 x I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Eric Samuels June 29, 2012 Signature of Authorized Individual* Date Eric Samuels Printed Name of Authorized Individual Chief Accounting Officer and Corporate Controller Title *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Eastman Kodak Company Form No. Legal Entities and Notes to MOR Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Listing of Debtor Entities and Notes to the Monthly Operating Report GENERAL: The report includes activity from the following Debtors and related Case Numbers: Debtor Case Number Kodak Realty, Inc. 12-10201 Eastman Kodak Company 12-10202 Creo Manufacturing America LLC 12-10203 Eastman Kodak International Capital Company, Inc. 12-10204 Far East Development Ltd. 12-10205 FPC Inc. 12-10206 Kodak (Near East), Inc. 12-10207 Kodak Americas, Ltd 12-10208 Kodak Aviation Leasing LLC 12-10209 Kodak Imaging Network, Inc. 12-10210 Kodak Philippines, Ltd. 12-10211 Kodak Portuguesa Limited 12-10212 Laser-Pacific Media Corporation 12-10213 NPEC Inc. 12-10214 Pakon, Inc. 12-10215 Qualex Inc. 12-10216 Notes to the MOR: This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee.The financial information contained herein is unaudited, limited in scope and as discussed below, is not prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The unaudited combined financial statements have been derived from the books and records of the Debtors. The information furnished in this report includes primarily normal recurring adjustments, but not all the adjustments that would typically be made for the quarterly and annual financial statementsto be in accordance with U.S. GAAP.Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing that Eastman Kodak Company and related Debtors applies in the preparation of its quarterly and annual financial information in accordance with U.S. GAAP.Accordingly, upon the application of such procedures, the Debtors believe that the financial information may be subject to change, and these changes could be material. The financial statements presented in MOR-2 and MOR-3 do not include elimination entries for intercompany balances related to non-debtor affiliates.Investment in subsidiary balances are recorded at cost which may not be in accordance with U.S. GAAP.Intercompany transactions between Debtors have been eliminated in the financial statements contained herein.The amounts currently classified as liabilities subject to compromise may be subject to future change. The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and cash flows of the Debtors in the future.The Debtors caution readers not to place undue reliance upon the MOR.There can be no assurance that such information is complete and the MOR may be subject to revision. Notes to MOR 4 and MOR 5: Eastman Kodak Company and related debtors will disclose the ending accounts receivable and accounts payable balances as part of MOR 3. Due to the volume of transactions related to customer and vendor billings and payments, these items will be made available upon request. Note to MOR 6: Eastman Kodak Company andrelated debtors believe the various motions, filings, and orders that occur with the U.S. Bankruptcy Courts on a regular basis achieve the disclosure requirement of this MOR. 2 In re Eastman Kodak Company Form No. MOR-1 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Schedule of Cash Receipts and Disbursements TIME PERIOD: (Amounts in $'s) 5/1/2012 - 5/31/2012 Debtor Case Number Cash Receipts Cash Disbursements Total Kodak Realty, Inc. 12-10201 $- $- $- Eastman Kodak Company 12-10202 Creo Manufacturing America LLC 12-10203 - - - Eastman Kodak International Capital Company, Inc. 12-10204 - - - Far East Development Ltd. 12-10205 - - - FPC Inc. 12-10206 Kodak (Near East), Inc. 12-10207 Kodak Americas, Ltd 12-10208 - Kodak Aviation Leasing LLC 12-10209 - - - Kodak Imaging Network, Inc. 12-10210 - Kodak Philippines, Ltd. 12-10211 Kodak Portuguesa Limited 12-10212 - - - Laser-Pacific Media Corporation 12-10213 - NPEC Inc. 12-10214 - Pakon, Inc. 12-10215 - - - Qualex Inc. 12-10216 Notes to MOR 1: Cash receipts and disbursement amounts are derived based on information from the Debtors bank statements.Cash receipts and disbursements between Debtor entities are not included in this schedule.Certain tax payments made by Eastman Kodak Company on behalf of the Debtors are included in the amounts under Eastman Kodak Company. Cash receipts for Kodak Imaging Network, Inc. have been included under Eastman Kodak Company as separate cash receipt accounts do not exist. Cash receipts and cash disbursements related to the Debtor-In-Possession financing have been excluded from the cash receipts and disbursement totals above. 3 In re Eastman Kodak Company Form No. MOR-1a Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Bank Account Information (Amounts in $'s) Legal Entity Case Number Bank Name / Address Account Number Bank Balance Eastman Kodak Company 12-10202 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Eastman Kodak Company 12-10202 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Eastman Kodak Company 12-10202 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Eastman Kodak Company 12-10202 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Eastman Kodak Company 12-10202 Bank of Colorado-Front Range 1041 Main Street PO Box 939 Windsor, CO80550 Eastman Kodak Company 12-10202 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0001 Eastman Kodak Company 12-10202 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0007 - Eastman Kodak Company [A] 12-10202 Bank of New York Mellon, 500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0007 Eastman Kodak Company 12-10202 Bank of the West, 1977 Saturn St Montery Park, CA 91755 Eastman Kodak Company 12-10202 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 Eastman Kodak Company 12-10202 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 - Eastman Kodak Company 12-10202 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 Eastman Kodak Company 12-10202 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 - Eastman Kodak Company 12-10202 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Clara City 55 NW First Street PO Box 430 Clara City, MN 56222 Eastman Kodak Company 12-10202 Citizens Alliance Bank -Clara City 55 NW First Street PO Box 430 Clara City, MN 56222 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Clara City 55 NW First Street PO Box 430 Clara City, MN 56222 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 Closed on 02/02/12 Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 Citizens Alliance Bank -Lake Lillian, 431 Lakeview Street PO Box 12 Lake Lillain, MN 56253 - Eastman Kodak Company 12-10202 ESL Federal Credit Union, 225 Chestnut Street Rochester, NY 14604-2424 Eastman Kodak Company 12-10202 J P Morgan Chase, 270 Park Ave., New York, NY 10080 Eastman Kodak Company 12-10202 J P Morgan Chase, 270 Park Ave., New York, NY 10081 Eastman Kodak Company 12-10202 J P Morgan Chase, 270 Park Ave., New York, NY 10081 Eastman Kodak Company 12-10202 Keybank 303 Broadway, 16th Floor OH-18-30-1603 Cincinnati, OH 45202 - Eastman Kodak Company 12-10202 Keybank 303 Broadway, 16th Floor OH-18-30-1603 Cincinnati, OH 45202 Eastman Kodak Company 12-10202 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 Eastman Kodak Company 12-10202 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 - Eastman Kodak Company 12-10202 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 - Eastman Kodak Company 12-10202 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 - Eastman Kodak Company [B] 12-10202 Bank of New York Mellon, One Wall Street 14th Floor New York, NY 10286 - Eastman Kodak Company [B] 12-10202 Citibank, N.A., 227 West Monroe Street GBK-25 Chicago, IL 60606 - Eastman Kodak Company [B] 12-10202 Bank of America, 602 Peachtree St NE 10th Floor Atlanta, GA 30308 - Eastman Kodak Company 12-10202 Wells Fargo Bank,CTS ABS Wilmington DE WFBNA, 919 N. Market St, 16th Floor Wilmington, DE 19801-3023 Eastman Kodak International Capital Co. Inc. 12-10204 Citibank, N.A., 388 Greenwich Street23rd Floor, New York, NY 10013 - FPC Inc. 12-10206 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0008 - FPC, Inc. 12-10206 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - FPC, Inc. 12-10206 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 FPC, Inc. 12-10206 BNL Banca Nazionale del Lavoro - Agenzia Cinisello Balsamo - Piazza Gramsci 34, 20092 Cinisello Balsamo (MI) Italy Kodak Imaging Network 12-10210 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0003 - Laser Pacific Media 12-10213 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Laser Pacific Media 12-10213 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0009 - NPEC Inc 12-10214 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0006 - Qualex Inc. 12-10216 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 - Qualex, Inc 12-10216 J P Morgan Chase, 270 Park Ave., New York, NY 10081 Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Closed on March 21, 2012 Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Closed on March 21, 2012 Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0001 - Qualex, Inc. 12-10216 Bank of New York Mellon,500 Ross Street, Suite 154-1320,Pittsburgh, PA 15262-0002 - Qualex, Inc. 12-10216 Ozark Mountain Bank1115 James Wpps RoadBranson, Mo 65616 Closed on March 1, 2012 Qualex, Inc. 12-10216 Ozark Mountain Bank1115 James Wpps RoadBranson, Mo 65616 Closed on March 1, 2012 Qualex, Inc. 12-10216 Ozark Mountain Bank1115 James Wpps RoadBranson, Mo 65616 Qualex, Inc. 12-10216 Ozark Mountain Bank1115 James Wpps RoadBranson, Mo 65616 Qualex, Inc. 12-10216 Ozark Mountain Bank1115 James Wpps RoadBranson, Mo 65616 Qualex, Inc. 12-10216 PNC Bank,Two Tower Center 23rd Floor,E. Brunswick, NJ 08816 - Qualex, Inc. 12-10216 SunTrust Bank, 3325 Parkway Pigeon Forge, TN 37863 Qualex, Inc. 12-10216 SunTrust Bank 3325 Parkway Pigeon Forge, TN 37863 Qualex, Inc. 12-10216 US Bank N.A., Towne Square Branch 5000 Frederica Street, Suite 47 Owensboro, KY 42301 Closed on January 29, 2012 Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 - Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Closed on May 21, 2012 Qualex, Inc. 12-10216 Bank of America, 602 Peachtree St NE 10th Floor, Atlanta, GA 30308 Closed on May 21, 2012 Kodak Americas, Ltd 12-10208 CitibankAvenida Canaval Y Moreyra 480, San Isidro, Lima 4009 Kodak Americas, Ltd 12-10208 CitibankAvenida Canaval Y Moreyra 480, San Isidro, Lima 4017 69 Kodak Americas, Ltd 12-10208 CitibankAvenida Canaval Y Moreyra 480, San Isidro, Lima 4041 9 Kodak Americas, Ltd 12-10208 CitibankAvenida Canaval Y Moreyra 480, San Isidro, Lima 4106 Kodak Americas, Ltd 12-10208 CitibankAvenida Canaval Y Moreyra 480, San Isidro, Lima 4114 Kodak Americas, Ltd 12-10208 Banco de CréditoJuan de Arona 893, Piso 11 - San Isidro, Lima Kodak Americas, Ltd 12-10208 Banco de CréditoJuan de Arona 893, Piso 11 - San Isidro, Lima Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak Americas, Ltd 12-10208 Citibank N.A. / Cerrito 455, Montevideo, Uruguay - Kodak (Near East), Inc. 12-10207 Citibank N.A Dubai, Al Wasl Branch, Sheikh Rashid Road, PO Box749, Dubai, UAE Kodak (Near East), Inc. 12-10207 CITIBANK INTL PLC, GREECE BRANCH , 8, OTHONOS STREET, Athens 10557, Greece Kodak (Near East), Inc. 12-10207 AMAROUSION BRANCH 146, 60, KIFISSIAS AVENUE, , Athens, Greece Kodak (Near East), Inc. 12-10207 Citibank N.A Dubai, Al Wasl Branch, Sheikh Rashid Road, PO Box749, Dubai, UAE Kodak (Near East), Inc. 12-10207 Citibank N.A Dubai, Al Wasl Branch, Sheikh Rashid Road, PO Box749, Dubai, UAE Kodak (Near East), Inc. 12-10207 AMAROUSION BRANCH 107, 42, DIONISOU STREET, , Athens Greece - Kodak (Near East), Inc. 12-10207 Yeditepe Subesi, Buyukdere Cad. No:111 Mecidiyeköy, Sisli, Istanbul Turkey Kodak (Near East), Inc. 12-10207 Yeditepe Subesi, Buyukdere Cad. No:111 Mecidiyeköy, Sisli, Istanbul Turkey Kodak (Near East), Inc. 12-10207 Yeditepe Subesi, Buyukdere Cad. No:111 Mecidiyeköy, Sisli, Istanbul Turkey Kodak (Near East), Inc. 12-10207 Baglarbasi Subesi, Cumhuriyet Cad.Anıt Sok. No:70-C, 34674 Uskudar, Istanbul, Turkey 87 Kodak Portuguesa Limited 12-10212 Citibank N.A Dubai, Al Wasl Branch, Sheikh Rashid Road, PO Box749, Dubai, UAE - Kodak Portuguesa Limited 12-10212 Citibank N.A Dubai, Al Wasl Branch, Sheikh Rashid Road, PO Box749, Dubai, UAE - Kodak Philippines, Ltd. 12-10211 Banco De Oro, 'GC Corporate Plaza, Legaspi St., Legaspi Village, Makati City,Philippines Kodak Philippines, Ltd. 12-10211 Citibank, Citibank Tower, 8741 Paseo De Roxas, Makati City, Philippines Kodak Philippines, Ltd. 12-10211 Citibank, Citibank Tower, 8741 Paseo De Roxas, Makati City, Philippines Kodak Philippines, Ltd. 12-10211 Citibank, Citibank Tower, 8741 Paseo De Roxas, Makati City, Philippines Kodak Philippines, Ltd. 12-10211 Citibank, Citibank Tower, 8741 Paseo De Roxas, Makati City, Philippines Notes to MOR-1a: All amounts listed above are the bank balances as of the end of the month. Copies of bank statements and cash disbursement journals are not included in this MOR.These items will be made available upon request. [A]: Account set up for adequate assurance per Utility Motion. [B]: Investment account not currently utilized. 4 In re Eastman Kodak Company Form No. MOR-2 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Debtor Combined Statement of Operations (Unaudited) (Amounts in $000's) TIME PERIOD: 5/1/2012 - 5/31/2012 May Revenues Cost of sales Gross profit Selling, general and administrative expenses Research and development costs Restructuring costs, rationalization and other Other operating (income) expenses Loss from continuing operations before interest expense, other income (charges), net, Reorganization Items, net and income taxes Interest expense Other income (charges), net Reorganization items, net Loss from continuing operations before income taxes Benefit for income taxes Loss from continuing operations Income (loss) from discontinued operations 0 Net loss The notes to this monthly operating report are an integral part of these combined financial statements 5 In re Eastman Kodak Company Form No. MOR-3 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Debtor Combined Balance Sheet (Unaudited) (Amounts in $000's) As of May 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents Trade receivables, net Receivables and advances from non-debtor entities, net Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Investment in non-debtor entities Other long-term assets Total Assets LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable, trade Accrued income taxes Other current liabilities Total current liabilities Long-term debt Debtor-in-possession financing Other long-term liabilities Liabilities subject to compromise Total Liabilities Shareholders Equity (Deficit) Total Liabilities and Shareholders Equity The notes to this monthly operating report are an integral part of these combined financial statements 6 In re Eastman Kodak Company Form No. MOR-4 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Status of Post-petition Taxes (Amounts in $'s) Beginning Tax Liability Amount Withheld or Accrued Amount Paid Ending Tax Liability Payroll Taxes - Federal $ $ $ ) $ Payroll Taxes - State and local ) Real and Personal Property - Sales and Use ) Intellectual Property Fees - Income / franchise taxes - Other - ) - Total Taxes $ $ $ ) $ Notes to MOR 4: Eastman Kodak Company and related debtors received authority which allowed the payment of certain pre-petition income, sales, use, franchise and property taxes and other taxes, assessments, fees (including intellectual property)and similar charges.The tax rollforward only reflects the payment of post-petition taxes.Due to the volume of transactions related to tax returns and payments, these items will be made available upon request. Eastman Kodak Company and related debtors are current on all post-petition payments other than disputes that arise in the ordinary course of business. 7 In re Eastman Kodak Company Form No. MOR-7 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-May-12 Federal Tax I.D. # 16-0417150 Debtor Questionnaire Must be completed each month.If the answer to any of the questions is “Yes”, provide a detailed explanation of each item.Attach additional sheets if necessary. Yes No Explanation 1 Have any assets been sold or transferred outside the normal course of business this reporting period? X [A] 2 Have any funds been disbursed from any account other than a debtor in possession account this reporting period? X [B] 3 Is the Debtor delinquent in the timely filing of any post-petition tax returns? X 4 Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the debtor received notice of expiration or cancellation of such policies? X 5 Is the Debtor delinquent in paying any insurance premium payment? X 6 Have any payments been made on pre-petition liabilities this reporting period? X [C] 7 Are any post petition receivables (accounts, notes or loans) due from related parties? X [D] 8 Are any post petition payroll taxes past due? X 9 Are any post petition State or Federal income taxes past due? X 10 Are any post petition real estate taxes past due? X 11 Are any other post petition taxes past due? X 12 Have any pre-petition taxes been paid during this reporting period? X [E] 13 Are any amounts owed to post petition creditors delinquent? X 14 Are any wage payments past due? X 15 Have any post petition loans been received by the Debtor from any party? X [F] 16 Is the Debtor delinquent in paying any U.S. Trustee fees? X 17 Is the Debtor delinquent with any court ordered payments to attorneys or other professionals? X 18 Have the owners or shareholders received any compensation outside of the normal course of business? X [A] During the reporting period, the Company sold certain assets outside the normal course of business in accordance with the Order Authorizing and Approving the Sale of Certain Assetsof Kodak Imaging Network, Inc. [Docket No. 1066]. [B] In the Cash Management Order, the Company included an exhibit of all Debtors' bank accounts. No Debtor obligation has been paid from an account other than those listed on the exhibit. There are non-debtor bank accounts managed by U.S. staff, but only payments to non-debtor creditors are paid from these accounts. [C] Pre-petition payments made during the respective period were based upon approval by the U.S. Bankruptcy Court. Due to the volume of transactions, support shall be furnished upon request. [D] Post-petition receivables due from related parties consist of intercompany activities between the Debtors and non-debtors. Due to the volume of transactions, support shall be furnished upon request. [E] Pre-petition tax payments were made during the respective period as approved by the U.S. Bankruptcy Court. Due to the volume of transactions, support shall be furnished upon request. [F] Post-petition loans received by the Debtors consisted of intercompany activities between the Debtors and non-debtors. Due to the volume of intercompany transactions, support shall be furnished upon request. 8
